Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed 08/23/2021 has been entered. Currently, claims 1-10, 15-16, and 19-23 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, and includes a new claim limitation that ultimately changes the scopes of the claims. Additionally, claims 1-10, 15-16, and 19-20 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 03/22/2021. Lastly, new claims 21-23 have been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-20 recited in the Non-Final Office Action mailed 03/22/2021.
Applicant’s arguments, see Remarks on Pages 8-10, filed 08/23/2021, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art. The prior art of the record for the 35 USC § 102 rejection recited below includes a new reference, Jacobs et al. (U.S. Patent No. 5732715), for disclosing all the features of the independent claim. The prior art of the record for the 35 USC § 103 rejection recited below maintains primary reference, Greenberg (U.S. 
In response to Applicant’s introduction of new structural limitation into claims 1 as well as the addition of new claims 21-23, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes: Greenberg (U.S. Patent No. 3692025), Shock Doctor Max Airflow 2.0 Lip Guard, Jacobs et al. (U.S. Patent No. 5732715), Evans et al. (U.S. Patent Pub. No. 20130104913), and Kittelsen et al. (U.S. Patent No. 8074658).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “decorative element” in claim 8, line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “element” is a generic placeholder for the word “means”. For examination purposes, “decorative element” in claim 8, line 1 is being interpreted as “the decorative element may be painted, of a sticker form, dipped, coated, machined, or otherwise decorated as known in the art of decorating. The end region may be the surface of the design feature 4 that is furthest from surface from which the design feature extends from or is extruded from” (Specification, Paragraph 34). 
This application includes one or more claim limitations that use the word “means” or “step” and therefore is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) does/do not recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for attaching” in claim 5, lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. For examination purposes, “means for attaching” in claim 5, lines 3 is being interpreted as “means for attaching to an apparatus other than the mouthguard 9, such as clipping, tying, clamping, or looping” (Specification Paragraph 30). For examination purposes, “means for attaching” in claim 5, lines 2 is being interpreted as “means for attaching to the mouthguard 9 of this 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (U.S. Patent No. 5732715).
Regarding claim 1, Jacobs discloses (Col. 5, lines 1-3, 38-39; Col. 6, line 40, 48-49; Col. 7, lines 10-14; Figures 1-3) a mouthguard 10 (Col. 5, lines 1-3 and Figures 1-3, Mouthpiece 10 for protecting teeth of a user includes base 12, continuous ridge 14, and tab 16 and is formed from a resilient thermoplastic composition having a quantity of gas pockets 28 dispersed therein) comprising: a U-shaped body 12 (Col. 6, line 40 and Figure 2, Base 12 is U-shaped) including a biting surface (Col. 6, line 40 and Figure 2, Base 12 is U-shaped for forming a biting surface for contacting teeth of a user), the biting surface configured to contact at least one of an upper and lower teeth of a user (Col. 6, line 40 and Figure 2, Base 12 is U-shaped for forming a biting surface for contacting teeth of a user); an embossed design feature 40 (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 extending from outer ridge section 30) and the U-shaped body 12 forming a monolithic structure (Col. 5, lines 1-3 and Figures 1-3, mouthpiece 10 with base 12, continuous ridge 14, and tab 16 is molded as a monolithic structure) of one single material (Col. 5, lines 38-39 and Figure 3, mouthpiece 10 is formed by an ethylene vinyl acetate thermoplastic material with benzenesulfonyl hydrazide blowing agent to form gas bubbles in the ethylene vinyl acetate) with the embossed design feature 40 protruding (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 extending from outer ridge section 30) contiguously and inextricably (Col. 5, lines 38-39 and Figure 3, mouthpiece 10 having base 12, continuous ridge 14, tab 16, and ribs 40 is formed contiguously by an ethylene vinyl acetate thermoplastic; Col. 6, lines 48-49, Ridge 14 is integral with, and continuous throughout the length of, base 12, such that ribs 40 extend contiguously and inextricably from the ridge 14 and base 12) from a surface 22 (Col. 6, lines 50-51, Ridge 14 includes outer horizontal ridge section 30 disposed on the exterior surface of labial wall 22) of the mouthguard 10, the embossed design feature 40 depicting at least one of a group consisting of a graphic, a text, a symbol, a shape (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 form a patterned shape), and a logo. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 15-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. Patent No. 3692025) in view of Shock Doctor Max Airflow 2.0 Lip Guard/Mouth Guard, Amazon.com, May 8th, 2018, https://www.amazon.com/Shock-Doctor-Mouthguard-Breathable-Mouthpiece/dp/B08V3XQ82K/ref=pd_sbs_2?pd_rd_w=C8tSg&pf_rd_p=527ea27c-adf6-4b67-9c5f-265eb29e0622&pf_rd_r=VPSN0HCQ5Q605YB8HKR2&pd_rd_r=56f30d48-d681-4083-9708-d15c86e20eeb&pd_rd_wg=QulxD&pd_rd_i=B07WYJBBTJ&th=1 and in further view of Jacobs et al. (U.S. Patent No. 5732715).
Regarding claim 1, Greenberg discloses (Col 2, lines 26-29, 32; Figure 1) a mouthguard 10,14 (Col 2, lines 26-28, guard 10 and lip shield 14) comprising: a U-shaped body 10 (Col 2, lines 28-29 and Figure 1, guard 10 is a substantially U- or horseshoe-shaped mouth insertable member of channel) including a biting surface 20 (Col. 2, line 32 and Figure 1, web portion 20 for teeth impressions), the biting surface 20 configured to contact at least one of an upper and lower teeth of a user (Col. 2, line 32 and Figure 1, web portion 20 engages upper or lower teeth of a user).
However, Greenberg fails to explicitly disclose an embossed design feature and the U-shaped body forming a monolithic structure of one single material with the embossed design feature protruding contiguously and inextricably from a surface of the mouthguard, the embossed design feature depicting at least one of a group consisting of a graphic, a text, a symbol, a shape, and a logo. 
Shock teaches (Product Description; Figure 1) an analogous mouthguard 1,3 (see Modified Figure 1 below, u-shaped body 1 and lip shield 3) comprising: c. an embossed design feature 4 (see Modified Figure 1 below, embossed design feature 4 resembles a chain) and the analogous U-shaped body 1 forming a monolithic structure (Product Description and see Modified Figure 1 below, u-shaped body 1 and design feature 4 are made from medical grade silicone polymer. The lip shield 3 with design feature 4 cannot be interchanged from the u-shaped body 1 as it is all assembled into one-piece) with the embossed design feature 4 extending inextricably (see Modified Figure 1 below, design feature 4 is embossed and extends inextricably from outer surface 5 of lip shield 3) from a surface 5 (see Modified Figure 1 below, outer surface 5 of lip shield 3) of the analogous mouthguard 1,3, the embossed design 4 depicting at least one of a group consisting of a graphic, a text, a symbol, a shape, and a logo (see Modified Figure 1 below, design feature 4 is a graphic of a chain). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the U-shaped body of Greenberg, to form a monolithic structure with a design feature as taught by Evans, in order to provide an improved mouthguard that includes an integrally formed decoration with an easily visible aesthetic located at the front of the mouthguard (Shock, Product Description). 
However, the combination of Greenberg in view of Shock fails to explicitly disclose an embossed design feature and the U-shaped body forming a monolithic structure of one single material with the embossed design feature protruding contiguously and inextricably from a surface of the mouthguard.
Jacobs teaches (Col. 5, lines 1-3, 38-39; Col. 6, line 40, 48-49; Col. 7, lines 10-14; Figures 1-3) an analogous mouthguard 10 (Col. 5, lines 1-3 and Figures 1-3, Mouthpiece 10 for protecting teeth of a user includes base 12, continuous ridge 14, and tab 16 and is formed from a resilient thermoplastic composition having a quantity of gas pockets 28 dispersed therein) with an analogous embossed design feature 40 (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 extending from outer ridge section 30) and the analogous U-shaped body 12 (Col. 6, line 40 and Figure 2, Base 12 is U-shaped) forming an analogous monolithic structure (Col. 5, lines 1-3 and Figures 1-3, mouthpiece 10 with base 12, continuous ridge 14, and tab 16 is molded as a monolithic structure) of one single material (Col. 5, lines 38-39 and Figure 3, mouthpiece 10 is formed by an ethylene vinyl acetate thermoplastic material with benzenesulfonyl hydrazide blowing agent to form gas bubbles in the ethylene vinyl acetate) with the analogous embossed design feature 40 protruding (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 extending from outer ridge section 30) contiguously and inextricably (Col. 5, lines 38-39 and Figure 3, mouthpiece 10 having base 12, continuous ridge 14, tab 16, and ribs 40 is formed contiguously by an ethylene vinyl acetate thermoplastic; Col. 6, lines 48-49, Ridge 14 is integral with, and continuous throughout the length of, base 12, such that ribs 40 extend contiguously and inextricably from the ridge 14 and base 12) from an analogous surface 22 (Col. 6, lines 50-51, Ridge 14 includes outer horizontal ridge section 30 disposed on the exterior surface of labial wall 22) of the analogous mouthguard 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the embossed design feature and mouthguard of Greenberg in view of Shock, so that the embossed design feature extends contiguously from a surface of the mouthguard formed of the same single material, as taught by Jacobs, in order to provide an improved mouthguard with the ability to protect the user’s teeth via the contiguous thermoplastic material throughout the mouthguard with the embossed design feature promoting further deflection, absorption and attenuation (Jacobs, Col. 7, lines 12-14). 
Regarding claim 2, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Col. 3, lines 50, 57-58 of Greenberg; in Product Description and Figure 1 of Shock) a back surface (Greenberg, Col. 3, line 58  and Figure 1, concave face 36; Shock, see Modified Figure 1 below, back surface 8), said back surface (Greenberg, Col. 3, line 58 and Figure 1, concave face 36; Shock, see Modified Figure 1 below, back surface 8) configured to contact at least one of an outer upper lip or outer lower lip of the user (Greenberg, Col. 3, line 58 and Figure 1, concave face 36 contacts outer lips of a user; Shock, see Modified Figure 1 below, back surface configured to contact outer lip of a user); b. a front surface (Greenberg, Col. 3, line 57 and Figure 1, convex face 34; Shock, see Modified Figure 1 below, front surface 5), said front surface (Greenberg, Col. 3, line 57 and Figure 1, convex face 34; Shock, see Modified Figure 1 below, front surface 5) configured to not contact any part of the user (Greenberg, Col. 3, line 58 and Figure 1, convex face 34 faces away from user; Shock, see Modified Figure 1 below, front surface 5 does not contact user’s lips); c. said back surface (Greenberg, Col. 3, line 58 and Figure 1, concave face 36; Shock, see Modified Figure 1 below, back surface 8) and front surface (Greenberg, Col. 3, line 57 and Figure 1, convex face 34; Shock, see Modified Figure 1 below, front surface 5) together forming a front wall (Greenberg, Col. 3, line 50, lip protector 14 is a front wall; Shock, see Modified Figure 1 below, lip shield 3 is a front wall), said front wall (Greenberg, Col. 3, line 50, lip protector 14 is a front wall; Shock, see Modified Figure 1 below, lip shield 3 is a front wall) configured to be positioned outside a mouth of the user (Greenberg, Col. 3, line 50 and Figure 1, lip protector outside of a user’s mouth; Shock, see Modified Figure 1 below, lip shield 3 located outside of a user’s mouth) and to contact one of the outer upper lip or outer lower lip of the user (Greenberg, Col. 3, line 50, lip protector 14 contacts outer lips of a user; Shock, see Modified Figure 1 below, inner surface 8 of lip shield 3 contacts outer lips of the user).
Regarding claim 3, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) an outer surface 9 (see Modified Figure 1 below, outer surface 9), said outer surface 9 configured to contact a tongue of the user (see Modified Figure 1 below, outer surface 9 contacts tongue of a user); b. an inner surface 6 (see Modified Figure 1 below, inner surface 6), said inner surface 6 configured to contact a tooth or gum of the user (see Modified Figure 1 below, inner surface 6 contacts posterior side of a user’s teeth or gums); c. said outer surface 9 and inner surface 6 together forming an inner wall 9,6 (see Modified Figure 1 below, inner wall 9,6 formed by outer surface 9 and inner surface 6), said inner wall 9,6 configured to be positioned between at least one of the tongue of the user and at least one of the tooth and gum (see Modified Figure 1 below, inner wall 9,6 positioned between user’s teeth and tongue).
Regarding claim 4, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Col 2, lines 28-29, 31 and Figure 1 of Greenberg) the U-shaped body 10 (Col 2, lines 28-29 and Figure 1, guard 10 is a substantially U- or horseshoe-shaped mouth insertable member of channel) further comprising: a. a second outer surface (Col. 2, line 31 and Figure 1, outer surface of buckle 16), said second outer surface (Col. 2, line 31 and Figure 1, outer surface of buckle 16) configured to contact at least one of an inner upper lip or inner (Col. 2, line 31 and Figure 1, outer surface of buckle 16 contacts inner lip of a user); b. a second inner surface (Col. 2, line 31 and Figure 1, inner surface of buckle 16), said second inner surface (Col. 2, line 31 and Figure 1, inner surface of buckle 16) configured to contact a tooth or gum of the user (Col. 2, line 31 and Figure 1, inner surface of buckle 16 contacts anterior side of user’s teeth or gums); c. said second outer surface (Col. 2, line 31 and Figure 1, outer surface of buckle 16) and second inner surface (Col. 2, line 31 and Figure 1, inner surface of buckle 16) together forming an intermediate wall (Col. 2, line 31 and Figure 1, outer flange or buckle 16), said intermediate wall 16 configured to be positioned between at least one of the tooth or gum and the inner upper lip or inner lower lip of the user (Col. 2, line 31 and Figure 1, buckle 16 positioned between tooth and lips of a user).
Regarding claim 5, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Col 2, lines 26-28, Col. 3, lines 13-14, 16-21, 30-35 of Greenberg) said mouthguard 10,14 further comprising an elongated element 12 (Col 2, lines 26-28, strap 12) having a first side 22,24 (Col. 3, lines 13-14, one end of the strap 12 is tapered to form a neck 22 which terminates in a ball 24) with means for attaching 24,26 (Col. 3, lines 16-21, By looping the strap over the bar of a face guard or chin strap and then inserting the ball 24 through a selected aperture 26 after preferably wetting the ball until the neck 22 is positioned in the aperture, the guard can be adjustable retained on the face guard or chin strap; The ball 24 and aperture 26 allows for a loop to be formed which is an equivalent structure to the means for attaching, such as looping, as defined by the 112f analysis above) to an apparatus (Col. 3, lines 16-21, face guard or chin strap) other than the mouthguard 10,14 and having a second side (Col. 3, lines 30-35 and Figure 1, side of strap 12 reinforced to the guard 10 located within the shoulder 32) with means for attaching (Col. 3, lines 30-35 and Figure 1, To reinforce the point at which the strap 12 is secured to the guard, that end of the strap 12 is enlarged as at 32 relative to the body of the strap 12 and is of a generally rectangular cross-section; The strap 12 inserted into the shoulder 32 forms a gripping clasp which is an equivalent structure to the means for attaching, such as clipping, as defined by the 112f analysis above) to the mouthguard 10,14.
Regarding claim 6, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) said mouthguard 1,3 comprising a second color (see Modified Figure 1 below, mouth piece 1 is a grey color and lip shield 3 has both a grey border and inner gold color).
Regarding claim 8, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) a decorative element (see Modified Figure 1 below, gold paint on design feature 4 is a decorative element as it is an equivalent structure to the paint on the design feature as defined by the 112f analysis above) applied to an end region (see Modified Figure 1 below, gold paint on the chain-shaped design feature 4 is located on the outer most surface of the chain design feature 4) of said at least one embossed design feature 4.
Regarding claim 9, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) wherein the embossed design feature 4 is configured to be concurrent (Product Description and see Modified Figure 1 below, u-shaped body 1 and design feature 4 are made from medical grade silicone. The lip shield 3 with design feature 4 cannot be interchanged from the u-shaped body 1 as it is all assembled into one-piece) with the U-shaped body 1 of the mouthguard 1,3. 
Regarding claim 10, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further (in Product Description and Figure 1 of Shock) in which the embossed design feature 4 of the mouthguard 1,3 is configured to be connected (Product Description and see Modified Figure 1 below, u-shaped body 1 and design feature 4 are made from medical grade silicone. The lip shield 3 with design feature 4 cannot be interchanged from the u-shaped body 1 as it is all assembled into one-piece) to the U-shaped body 1 of the mouthguard 1,3.
Regarding claim 15, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above but fails to explicitly disclose where the embossed design feature extends between 1 mm and 10mm from a surface of the mouthguard as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embossed design feature of Greenberg in view of Shock to extends between 1 mm and 10mm from a surface of the mouthguard, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the mouthguard of Greenberg in view of Shock would not operate differently with the claimed embossed value and since the embossed design feature is designed to provide various aesthetics at the front of the mouthguard, the mouthguard would function appropriately having the claimed dimensions. Further, applicant places no criticality on the range claimed, indicating simply that these ranges are part of “another embodiment” (Specification, Page 7, Paragraph 39). 
Regarding claim 16, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above but fails to explicitly disclose where the embossed design feature extends a distance of at least 5mm from a surface of the mouthguard as formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embossed design feature of Greenberg in view of Shock to extends 5mm from a surface of the mouthguard, since it has been held that “where the only difference 
Regarding claim 19, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Product Description and Figure 1 of Shock) where the embossed design feature 4 extends a non-zero distance from (see Modified Figure 1 below, embossed design feature 4 protrudes from the front surface 5) the front surface 5 of the front wall 3.

    PNG
    media_image1.png
    668
    1061
    media_image1.png
    Greyscale

Regarding claim 20, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Col. 6, lines 50-51, Col. 7, lines 10-12, and Figures 1-3 of Jacobs) where the embossed design feature 40 extends from (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 extending from outer ridge section 30) the second outer surface 22 (Col. 6, lines 50-51, Ridge 14 includes outer horizontal ridge section 30 disposed on the exterior surface of labial wall 22) of the intermediate wall 30 (Col. 6, line 50, ridge 14 with horizontal ridge section 30).
Regarding claim 21, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Col. 6, lines 50-51, Col. 7, lines 10-12, and Figures 1-3 of Jacobs) wherein the embossed design feature 40 is configured to be permanently affixed (Col. 6, lines 48-49 and Figure 3, Ridge 14 is integral with, and continuous throughout the length of, base 12. Therefore, ribs 40 extend contiguously and inextricably from the ridge 14 and base 12 and are permanently affixed as being a one-piece thermoplastic EVA mold) to the surface 22 of the mouthguard 10 and provide no space between (Col. 6, lines 48-49 and Figure 3, no space between ribs 40 and outer ridge section 30) the embossed design feature 40 and the surface 22 of the mouthguard 10. 
Regarding claim 22, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above and further discloses (in Col. 6, lines 50-51, Col. 7, lines 10-12, 33-35, and Figures 1-3 of Jacobs) wherein the embossed design feature 40 protrudes (Col. 7, lines 10-12 and Figures 1-3, horizontal spaced ribs 40 extending from outer ridge section 30) contiguously (Col. 5, lines 38-39 and Figure 3, mouthpiece 10 having the base 12, continuous ridge 14, tab 16, and ribs 40 is formed by an ethylene vinyl acetate thermoplastic; Col. 6, lines 48-49, Ridge 14 is integral with, and continuous throughout the length of, base 12, such that ribs 40 extend contiguously and inextricably from the ridge 14 and base 12) from a first point (Col. 7, lines 10-12 and Figures 3, ribs 40 protrude from an upper first point of the horizontal ridge section 30 of the labial wall 22) on the surface 22 of the mouthguard 10 and the elongated element 16 (Col. 6, line 50, Col. 7, lines 33-35, and Figures 1-3, tab 16 for facilitating removal and insertion of mouthpiece 10 into a user mouth as well for attachment with headgear) protrudes contiguously (Col. 6, lines 50-51 and Figure 3, tab 16 is integral with ridge 14 and protrudes contiguously from the ridge 14) from a second point (Col. 6, lines 50-51 and Figure 3, tab 16 protrudes from a lower second point of the horizontal ridge section 30 of the labial wall 22) on the surface 22 of the mouthguard 10. 
  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. Patent No. 3692025) in view of Shock Doctor Max Airflow 2.0 Lip Guard/Mouth Guard, Amazon.com, May 8th, 2018, https://www.amazon.com/Shock-Doctor-Mouthguard-Breathable-Mouthpiece/dp/B08V3XQ82K/ref=pd_sbs_2?pd_rd_w=C8tSg&pf_rd_p=527ea27c-adf6-4b67-9c5f-265eb29e0622&pf_rd_r=VPSN0HCQ5Q605YB8HKR2&pd_rd_r=56f30d48-d681-4083-9708-d15c86e20eeb&pd_rd_wg=QulxD&pd_rd_i=B07WYJBBTJ&th=1 in view of Jacobs et al. (U.S. Patent No. 5732715) and in further view of Evans et al. (U.S. Patent Pub. No. 20130104913).
Regarding claim 7, the combination of Greenberg in view of Shock in view of Jacobs discloses the invention as described above but fails to explicitly disclose said mouthguard further comprised of a second material.
Evans teaches (Paragraphs 21, 27; Figure 1) said analogous mouthguard 5 (Paragraph 21, mouth guard 5) further comprised of a second material (Paragraph 27, mouth guards described herein may be formed of a suitable rubber or plastic materials as are known in the art. For example and without limitation, the mouth guard may be formed from thermoplastic elastomer (TPE) or ethylene vinyl acetate (EVA) or a combination thereof).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the mouthguard of Greenberg in view of Shock in view of Jacobs, to be molded from a second material, as taught by Evans, in order to provide an improved mouthguard with soft and rigid materials for increased durability of the mouthguard, utilizing materials that are odorless and safe for placement in a user’s mouth (Evans, Paragraph 27). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. Patent No. 3692025) in view of Kittelsen et al. (U.S. Patent No. 8074658).
Regarding claim 23, Greenberg discloses (Col 2, lines 26-29, 32; Col. 3, lines 50, 57; Figure 1) a mouthguard 10,14 (Col 2, lines 26-28, guard 10 and lip shield 14) comprising: a U-shaped body 10 (Col 2, lines 28-29 and Figure 1, guard 10 is a substantially U- or horseshoe-shaped mouth insertable member of channel) including a biting surface 20 (Col. 2, line 32 and Figure 1, web portion 20 for teeth impressions) configured to contact at least one of an upper and lower teeth of a user (Col. 2, line 32 and Figure 1, web portion 20 engages upper or lower teeth of a user); and a lip-guard 14 (Col. 3, line 50, lip protector 14) including an outer surface 34 (Col. 3, line 57 and Figure 1, convex face 34) configured to protect at least one of an upper lip and a lower lip of the user from external contact (Col. 3, line 50, lip protector has convex outer surface 34 that protects outer lips from external forces).
However, Greenberg fails to explicitly disclose the outer surface further comprising an embossed design feature protruding outwardly from the outer surface by a non-zero distance, wherein the U-shaped body, the lip guard and the embossed design feature are formed as a monolithic structure of a single material. 
Kittelsen teaches (Col. 5, lines 47-49, 54-55, 57-63; Col. 6, lines 3-6; Figure 2) an analogous mouthguard 114,122,125,126 (Col. 5, lines 47-49 and Figure 2, traction pad 114, internal protective bumper 122, protruding tab 125, and external protective bumper 126 which are capable of being placed within a user’s mouth for protection) with the analogous outer surface (Col. 5, lines 49 and Figure 2, outer surface of external protective bumper 126) further comprising an embossed design feature 128,130 (Col. 6, lines 3-6 and Figure 2, left and right port 128,130 protrude from the outer surface of the external protective bumper 126) protruding outwardly from the analogous outer surface 126 by a non-zero distance (Figure 2, left and right port 128,130 protrude by a non-zero distance from the outer surface of the external protective bumper 126), wherein the analogous U-shaped body 114 (Col. 5, lines 61-63 and Figure 2, traction pad 114, with bucket lip or retaining lid 120 and interlocking knobs 116, is shaped as a U-shaped body and is inherently capable of being bit by a user’s teeth), the analogous lip 126 (Col. 5, lines 49 and Figure 2, external protective bumper 126) and the embossed design feature 128,130 are formed as a monolithic structure of a single material (Col. 5, lines 47-49, 54-55, and Figure 2, The injection molding shot is that of traction pads 114, internal protective bumper 122, protruding tab 124, and external protective bumper 126 with ports 128,130, all formed monolithically and contiguously by a durable resilient material thermoplastic elastomer material). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the lip guard and the material of the U-shaped body and lip guard of Greenberg, so that the lip guard includes an embossed design feature and the embossed design feature, lip guard, and U-shaped body are formed as a monolithic structure of a single material, as taught by Kittelsen, in order to provide an improved mouthguard with the material contiguously throughout the embossed design feature, lip guard, and U-shaped body of the mouthguard that is suitable with the teeth and oral cavity of a user formed as a thermoplastic elastomer for durable resilience (Kittelsen, Col. 5, lines 57-60). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786